     BROCK & GONZALES, LLP
 1
     6701 CENTER DRIVE WEST, STE. 610
 2   LOS ANGELES, CA 90045
     Tel: (310) 294-9595
 3   Fax: (310) 961-3673
 4
     TIMOTHY J. GONZALES, STATE BAR NO. 234923
 5   tg@brockgonzales.com
     CHRISTOPHER P. BRANDES, STATE BAR NO. 282801
 6   cb@brockgonzales.com
 7   LINDSAY L. BOWDEN, STATE BAR NO. 318685
     lb@brockgonzales.com
 8
     Attorneys for Plaintiff
 9   JEROME CHAN
10                               UNITED STATES DISTRICT COURT
11
                        FOR THE EASTERN DISTRICT OF CALIFORNIA
12
13   JEROME CHAN, an individual,             Case No.: 2:19-cv-00506-TLN-KJN
                                             Judge: Hon. Troy L. Nunley
14                 Plaintiff,                Magistrate: Hon. Kendall J. Newman
15          vs.
16                                                JOINT STIPULATION TO MODIFY
     WAL-MART STORES, INC., an                    PRETRIAL SCHEDULE FOR FACT
17                                                DISCOVERY CUT-OFF; ORDER
     Arkansas Corporation; and
18   DOES 1-50, inclusive,

19                 Defendants.
20
21
22
23
24
25
26
27
28                                            1
       JOINT STIPULATION TO MODIFY PRETRIAL SCHEDULE FOR FACT DISCOVERY
                                    CUT-OFF
                                           JOINT STIPULATION
 1
             IT IS HEREBY STIPULATED AND AGREED TO by and between plaintiff
 2
 3   JEROME CHAN (“Plaintiff”), by his attorneys of record, and defendant WALMART INC.

 4   (“Defendant”), by its attorneys of record, that the following Stipulation may be entered as an

 5   Order by the Court to give effect to the stipulations set forth below, namely to modify and

 6   revise the dates previously modified in the Joint Stipulation to Modify Initial Pretrial

 7   Scheduling Order approved by this Court on October 16, 2019 (Dkt. No. 8):
 8          1.        WHEREAS, Plaintiff filed his Complaint in the Superior Court for the State of
 9   California, County of Solano on February 13, 2019;
10          2.        WHEREAS, Defendant timely filed and served an Answer to Plaintiff’s
11   Complaint in the Solano County Superior Court on March 20, 2019;
12          3.        WHEREAS, on March 21, 2019, Defendant timely removed this action to the
13
     above- captioned Court;
14
            4.        WHEREAS, on March 22, 2019, this Court issued an Initial Pretrial Scheduling
15
     Order (“Pretrial Scheduling Order”), which ordered, inter alia, the following dates:
16
                 a.          Completion of discovery by November 15, 2019 (240 days from Initial
17
                             Pretrial Scheduling Order);
18
                 b.          Designation of expert witnesses by January 14, 2020 (60 days from close
19
                             of discovery);
20
                 c.          Designation of supplemental experts by February 13, 2020 (30 days from
21
                             expert disclosure);
22
23               d.          Last day to file dispositive motions by May 13, 2020 (180 days from close

24                           of discovery);

25               e.          Last day to file joint notice of trial readiness, if no party intends to file a

26                           dispositive motion, by March 14, 2020 (120 from close of discovery).
27          5.        WHEREAS, on October 16, 2019, pursuant to the Parties’ Joint Stipulation to
28                                                      2
       JOINT STIPULATION TO MODIFY PRETRIAL SCHEDULE FOR FACT DISCOVERY
                                    CUT-OFF
 1   Modify the Initial Pretrial Scheduling Order and good cause appearing therein, this Court ordered,
 2   inter alia, the following dates:
 3                a.          Completion of discovery by January 14, 2020;
 4                b.          Designation of expert witnesses by March 14, 2020 (60 days from close of
 5                            discovery);
 6
                  c.          Designation of supplemental experts by April 13, 2020 (30 days from
 7
                              expert disclosure);
 8
                  d.          Dispositive motion(s) filed by no later than July 12, 2020 (180 days from
 9
                              close of discovery); and
10
                  e.          Joint notice of trial readiness, if no party has filed a dispositive motion,
11
                              filed by no later than May 13, 2020 (120 days from close of discovery).
12
            6.         WHEREAS, on December 20, 2019, pursuant to the Parties’ Joint Stipulation to
13
     Modify the Initial Pretrial Scheduling Order and good cause appearing therein, this Court ordered,
14
15   inter alia, the following dates:

16                a.          Completion of discovery by February 13, 2020;

17                b.          Designation of expert witnesses by April 13, 2020 (60 days from close of

18                            discovery);

19                c.          Designation of supplemental experts by May 13, 2020 (30 days from expert
20                            disclosure);
21                d.          Dispositive motion(s) filed by no later than August 11, 2020 (180 days
22                            from close of discovery); and
23                e.          Joint notice of trial readiness, if no party has filed a dispositive motion,
24                            filed by no later than June 12, 2020 (120 days from close of discovery).
25
            6.         WHEREAS, the Parties have diligently engaged in discovery.
26
            7.         WHEREAS, the Parties agree that despite diligently engaging in the discovery
27
     process, additional time is needed to complete outstanding fact witness depositions that have
28                                                       3
       JOINT STIPULATION TO MODIFY PRETRIAL SCHEDULE FOR FACT DISCOVERY
                                    CUT-OFF
 1   been unable to proceed as previously noticed due to unavailability of the witnesses on a date
 2   before the discovery cutoff and scheduling conflicts.
 3          8.          WHEREAS, the Parties have agreed to mediate this matter and are diligently
 4   working on scheduling one for a date within the next 30 days.
 5          9.          WHEREAS, in the event that this matter does not resolve at mediation, the
 6
     Parties would like additional time to complete necessary fact witness depositions.
 7
            10.         WHEREAS, good cause exists to modify the Pretrial Schedule because further
 8
     litigation may be unnecessary if the parties are able to resolve the matter through mediation.
 9
            NOW, THEREFORE, the Parties, by and through their respective counsel of record,
10
     AGREE AND HEREBY STIPULATE that good cause exists to modify the Pretrial Schedule
11
     as follows:
12
                   a.          Completion of fact discovery by March 13, 2020;
13
                   b.          Designation of expert witnesses by April 13, 2020;
14
15                 c.          Designation of supplemental experts by May 13, 2020 (30 days from expert

16                             disclosure);

17                 d.          Dispositive motion(s) filed by no later than August 11, 2020; and

18                 e.          Joint notice of trial readiness, if no party has filed a dispositive motion,

19                             filed by no later than August 20, 2020.
20
21          IT IS SO STIPULATED.
22
     Dated: February 11, 2020
                                              BROCK & GONZALES, LLP
23
24
                                              By: /s/ Christopher P. Brandes
25                                            Christopher P. Brandes
                                              Lindsay L. Bowden
26                                            Attorneys for Plaintiff
                                              JEROME CHAN
27
28                                                       4
       JOINT STIPULATION TO MODIFY PRETRIAL SCHEDULE FOR FACT DISCOVERY
                                    CUT-OFF
     Dated: February 11, 2020   FORD & HARRISON LLP
 1
 2                              By: /s/ Tim L. Reed
 3                              Tim L. Reed
                                Daniel Lyman
 4                              Attorneys for Defendant
                                WALMART INC. (erroneously sued as WAL-MART
 5                              STORES, INC.)

 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                       5
       JOINT STIPULATION TO MODIFY PRETRIAL SCHEDULE FOR FACT DISCOVERY
                                    CUT-OFF
                                                 ORDER
 1
 2          GOOD CAUSE APPEARING THEREFORE, IT IS HEREBY ORDERED that the

 3   Pretrial Scheduling Order be modified as follows:

 4               a.        Completion of fact discovery by March 13, 2020;
 5               b.        Designation of expert witnesses by April 13, 2020;
 6               c.        Designation of supplemental experts by May 13, 2020 (30 days from expert
 7                         disclosure);
 8
                 d.        Dispositive motion(s) filed by no later than August 11, 2020; and
 9
                 e.        Joint notice of trial readiness, if no party has filed a dispositive motion,
10
                           filed by no later than August 20, 2020.
11
12          IT IS SO ORDERED.
13
14   DATED: February 19, 2020
                                                         Troy L. Nunley
15
                                                         United States District Judge
16
17
18
19
20
21
22
23
24
25
26
27
28                                                   6
       JOINT STIPULATION TO MODIFY PRETRIAL SCHEDULE FOR FACT DISCOVERY
                                    CUT-OFF
